 456DECISIONSOF NATIONAL LABOR 'RELATIONS BOARDturning to work in thenear future.Accordingly, we find they aretherefore not eligible to vote in the election.The following employees constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act :All plant protection employees of the Employer at its Early Timesplant located at Shively, Kentucky, and its Old Forester plant at1908 Howard Street, Louisville, Kentucky, including the regular part-time employees, but excluding all other employees including the laid-off employees,casualemployees, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Atomic Power Equipment Department of General Electric Com-panyandInternationalAssociation of Machinists, DistrictLodge No.93, Petitioner.Case No. 20-RC-3232. July 2,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before David Karasick,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Petitioner, herein called the IAM, seeks a unit of all hourlyrated production and maintenance employees of the Employer'sAtomic Power Equipment Department, herein called APED, current-ly at the Employer's Medium Induction Motor Plant, generally knownas the Motor Plant, or MIM, at San Jose, California. The Intervenor,InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO, herein called the IUE, urges as a bar a national contractand a supplemental agreement covering the production and mainte-The petition and other formal papers in this proceeding are hereby amended to reflectthe Employer's correct name.The Intervenor'smotion to dismiss the petition,alleging an insufficient showing of in-terest, Is hereby denied,it being well established that the showing of Interest is an admin-istrativematter, not subject to collateral attack In a representation proceeding.TheBabcock &W4icomCompany,116 NLRB 1542. For reasons set forth elsewhere in thisDecision, the Intervenor's other motions to dismiss the petition,alleging contract bar,inappropriate unit, and prematurity of the instant petition,are also denied.118 NLRB No. 54. ATOMIC POWER EQUIPMENT DEPARTMENT457nance employees at MIM.The Employer and the Petitioner contendthat APED is a new operation, and that therefore neither the nationalagreement nor the supplemental agreement constitutes a bar.APED, one of the Employer's 40 operating divisions and a partof its Electronic, Atomic, and Defense Products Group, was establishedto develop and perfect atomic power equipment for peacetime uses,and is currently engaged in building commercial and experimentalreactors.MIM, a part of the Employer's Motor and Generator Di-vision, is engaged in the manufacture of induction motors for agri-cultural and industrial purposes.MIM has been in operation at theSan Jose location since 1948.During that period the IAM has beenthe certified bargaining representative of the tool- and die-makers,maintenance machinists, tool grinders, and machine shop leadermenat the San Jose plant. Since October 1955 the IUE has been thecertified representative of all production and maintenance employeesat the San Jose plant, excluding the employees covered by the IAMcertification.The current contracts of both labor organizations arefor an effective period from August 15, 1955, to October 1, 1960.In March 1955 the Employer established APED, with headquartersand manufacturing operations at Schenectady, New York. In Febru-ary 1956 it decided to move the operation from Schenectady to SanJose and, accordingly, on June 26, 1956, entered into a written tem-porary agreement with representatives of the IAM and the IUE,providing for the continuation of existing dues checkoff proceduresand union membership and representation for employees about to betransferred from MIM to APED, pending clarification of the IAMand IUE certifications in their regard.Although the temporaryagreement was originally to terminate on August 25, 1956, it wassuccessively .extended to December 31, 1956.No clarification of thecertification was sought. In August and September 1956 the Employerreestablished APED at its new San Jose headquarters, moving some300 key office personnel from Schenectady to this site. Since that timeAPED has hired a total of 86 production and maintenance employees,including some 25 employees who were transferred from MIM?The Motor Plant consists of a main location with 3 adjacent build-ings, known respectively as the office building; building 400, a manu-facturing building; and the MIM building; also a manufacturingbuilding.Of a total of approximately 900 APED employees, some800 salaried employees work in the office building.The other APEDemployees are distributed in building 400, the MIM building, and atother nearby locations.'Of the 86 APED employees in the unit hereinsought, approximately 58 are in the MIM building. There are some2 There have been no transfers from APED to MI\i.9These locations include buildings on South First Street, 4 blocks away,and on NorthFourth Street,some 4 miles away. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARD360 MIM employees. The present arrangement of APED and MIMemployees is temporary, as APED is currently engaged in the con-struction of a new plant on the San Jose property, into which itanticipates moving these employees.The APED and MIM operations are almost completely autono-mous.Each is under the direction and management of a separate vicepresident, responsible only to the Employer's president, and each hasseparate staffs in all important respects, including employee andpublic relations, finance, manufacturing, marketing, engineering, andresearch.While the production operations of MIM are well estab-lished, standardized, repetitive, and based on production-line methods,those at APED are highly experimental, requiring operators trainedin solving experimental manufacturing problems and in handling ma-terials with unusual chemical properties.The APED operations arenot readily adaptable to production-line methods of manufacture; infact,APED currently has no production line or plans for one atSan Jose.Unlike MIM employees, APED employees are selectedfor their ability to use more than one machine and special machinetools.Although the APED employees are sometimes furnished de-tailed drawings, they are often given only sketches from which towork; the MIM employees, on the other hand, work from detaileddrawings and are given planning cards which set forth the sequenceof the machine operations and the type of tools to be used.The APED employees in the unit herein sought include generallyskilled craft employees, maintenance employees, janitorial employees,quality control employees, and a lift truck operator.The approxi-mately 58 APED employees in, or attached to, the MIM plant workin a self-contained area partially walled off from the other employees.Although this work area is not guarded, MIM employees generallyare instructed that they do not belong in APED areas, and APEDsupervisors are instructed to keep them out.APED employees ingeneral wear badges and are cleared by the Atomic Energy Com-mission and the military authorities.Transferees from MIM toAPED maintain their MIM seniority; on the other hand, they haveno reemployment rights at MIM in the event of layoffs by APED.In support of its contract-bar position, the Intervenor contendsthat the APED employees fall within the scope of its certification,because of the fact that the majority of their number in the unit workin the MIM building, specifically covered by the certification.TheIntervenor also contends that these employees are within the scope,of its national contract and its supplemental agreement. In support,of this contention, it cites article I, section 2, which provides that inthe event the Board designates the IUE or any of its Locals as theexclusive bargaining representative for any additional bargainingunits of company employees, such certified representatives shall be- ATOMIC POWER EQUIPMENT DEPARTMENT459come a party to the national contract, which shall also be applicableto the employees in such unit. It further alleges that the temporaryagreement and the actions taken pursuant thereto indicate an intentof all the parties thereto to extend the IUE certification to cover theAPED employees at the Motor Plant.We find these contentions without merit.As the Employer did notdecide to move the APED operations from Schenectady to San Joseuntil February 1956,afterthe issuance of the certifications and theexecution of the current bargaining agreements, it is clear, notwith-standing the aforementioned language of the national agreement,'that at the time the certifications and the bargaining contracts tookeffect none of the parties contemplated that these instruments wouldcover the APED employees. Nor can it be said that the APED em-ployees, although not specifically within the contemplation of theparties, could nevertheless be deemed included in the unit in viewof their highly differentiated, specialized, and separate functions.-We therefore find that the APED aref engaged in a new operationand are outside the scope of the current contract.4With respect tothe supplemental agreement, even assuming, as the Intervenor pointsout, that at the time of its execution the parties clearly contemplatedthe establishment of APED at the Motor Plant, this agreement wasstill ineffective as a method of extending the scope of the contract tothose employees, as at the time of its execution the Employer hadrecruited no employees at that site.A contract cannot serve as abar if it was entered into before a representative group has beenemployed in the unit it purports to cover.'We conclude that theIntervenor's contract is no bar to a current determination ofrepresentatives.Accordingly, we find that a question affecting commerce exists con-,cerning the representation of certain employees of the Employer,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theAct.4.The Petitioner and the Employer generally agree that the unit,ofproduction and maintenance employees hereinbelow set forth isappropriate.The Intervenor contends that the unit is inappropriate,alleging a high degree of integration between the MIM and APEDemployees.For reasons set forth in paragraph 3,supra,we find thiscontention without merit.The Intervenor would include, and the Employer and the Petitionerwould exclude, the stock clerk and 4 or 5 employees referred tothroughout the hearing as "plant clerical" employees.The stock clerkis engaged in shipping and receiving and is responsible for seeingthat the stock for any given job is available.He also checks stock in4GeneralMotors Corporation,ChevroletMotor Division,Tonawanda Foundry Plant,111 NLRB 841.5 Footnote 4, supra. 460DECISIONSOF NATIONALLABOR RELATIONS BOARDuse and receives stock on order.He works in a shop area within 50feet of production employees.Notwithstanding that he is salaried andunder the separate supervision of the production control supervisorwho supervises only salaried personnel, we find that he is essentially ashipping and receiving clerk, such as the Board customarily includesin production and maintenance units, and we shall therefore includehim in the unit.6The so-called plant clerical employees, classified by the Employeras nonclericals, are salaried and under the separate supervision of the'production control supervisor.They spend 7 out of 8 hours a dayin the office and the remaining hour in the production areas posting thetime worked on particular jobs. In the office they compare this infor-mation with time planned for these jobs, make simple arithmetical cal-culations in that regard, and furnish them to the production super-visor.They also perform typing whenever necessary.Their workdoes not bring them into contact with the production and maintenanceemployees.We find that these employees are office clerical employeesand we shall therefore exclude them from the unit.'Accordingly, we find that all hourly rated production and main-tenance employees employed in the Employer's Atomic Products En-gineering Division at San Jose, California, including the stock clerk,shipping and receiving group leaders, and helpers, but excluding cler-ical employees, professional and technical employees, guards, and su-pervisors as defined in 'the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.'5.The Intervenor contends that the petition is premature and thatno election should be conducted at this time, on the ground that APEDdoes not have a representative work force at the San Jose plant.Atthe time of the hearing there were 86 employees in the unit hereinsought.An additional 20 were expected to be employed within thesucceeding 90 days, and there is the possibility that the total numberwill be raised to 150 by the end of 1957.9 The APED operation willrequire little additional manufacturing equipment and will utilizesubstantially the same type of skills and tasks as are now being per-formed.Under these circumstances, we find that the APED workforce currently in existence is representative of the new operation, andwe therefore find the Intervenor's contention without merit.lo[Text of Direction of Election omitted from publication.]O GeneralShoe Corporation,109 NLRB 618.7Steamship Trade Associationof Baltimore, Incorporated,108 NLRB 6.fiWe shallmake no unit determinationat thistime respecting leadermen or apprentices,as one are currently in the Employer's employ.VAlthoughthe Intervenor cites estimates in the record of possibly larger numbers ofemployeesafter thisdate, such estimatesappear toospeculativeto form thebasis for acontraryconclusion respecting the representative character of the Employer'swork force.i°Hancock Electronics Corporation,116 NLRB 442.